Citation Nr: 1013248	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

Service records in the claims file show that the Veteran had 
periods of service from February 1945 to July 1946, and from 
December 1947 to December 1951.  He reportedly died in March 
1991.  The appellant is claiming nonservice-connected 
pension benefits as the widow of the Veteran.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board 
denied the appellant's claim in a May 2006 decision, the 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The Court issued a Memorandum 
Decision in September 2007, vacating the Board decision and 
remanding the claim.  This issue was remanded in February 
2008 and April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009, the Board remanded this issue for initial 
adjudication of whether the appellant was entitled to death 
pension benefits, to include issuance of notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 
5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a).  
The record shows that the Veteran had qualifying service for 
nonservice-connected death pension benefits.  In August 
2009, the RO sent a letter to the appellant in accordance 
with the VCAA.  However, the notice failed to request 
information regarding income and net worth which is 
necessary to determine whether payment of nonservice-
connected death pension benefits is appropriate.  Thus, in 
order to comply with the Board's April 2009 remand, the RO 
must take additional action to afford the appellant 
appropriate VCAA notice regarding the claim for VA death 
pension benefits, to include specifically requesting 
information concerning net worth, income, and medical 
expenses since the date of claim, April 2004 and sending her 
the requisite form to be completed concerning financial 
information.  See Stegall v. West, 11 Vet.App. 268 (1998).  

Further, as there appears to have been some confusion with 
respect to the last notice, the RO should ensure that this 
notice is sent to the correct current address of record.
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should afford the appellant 
appropriate VCAA notice regarding the 
claim for VA death pension benefits, to 
include specifically requesting 
information concerning net worth, 
income, and medical expenses since April 
2004 and sending the requisite form to 
be completed concerning financial 
information.  

2.  After undertaking any development 
which may be appropriate (such as income 
and corpus of estate), the RO should 
then adjudicate the appellant's claim 
for nonservice-connected death pension 
benefits.

3.  After the above has been completed, 
if the death pension issue continues to 
be denied, the appellant should be 
provided a supplemental statement of the 
case.  The appellant must then be given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


